DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statements filed 4/23/2020; 9/22/2020 have been fully considered and are attached hereto.

Claim Objections
Claims 2-3, 10-11 are objected to because of the following informalities:  
Claims 2-3 recite, “a first and a second airspaces” which is incorrect.  
Claims 10-11 recite, “the pump controller controls liquid flow rate” which appears to be incorrect.  It appears it should be changed to read, “the pump controller controls a liquid flow rate”.
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data center with an air-to-air heat exchanger (Claim 1) and a first air airspace situated under a flooring of the housing (Claim 3, which depends from claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the 112b rejection below for additional details.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the air delivery system comprises a first and a second air airspaces, wherein the first air airspace is situated under a flooring of the housing, wherein the second air airspace is situated above a ceiling of the housing such that air circulates through the first air airspace, through the servers of the electronic racks, then through the second air airspace, wherein the first air airspace is separated from the second air airspace” which is unclear.  While there is written description support for claim 3 since it was an originally filed claim in parent application 15/526313, claim 3 requires a data center with an air-to-air heat exchanger (Claim 1) and a first underfloor airspace and a second ceiling airspace which is not shown nor properly described in the written description and thus is unclear.  It appears that claim 3 is attempting to claim the embodiment disclosed in Fig 5, however this embodiment doesn’t disclose the air-to-air heat exchanger required by claim 1.  Further, Fig 2, to which claim 1 is drawn, does not detail a first underfloor airspace and a second ceiling airspace.  

Allowable Subject Matter
Claims 1-2, 4-12 (Pending correction of the above mentioned informalities to claims 2-3, 10-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-2, 4-12 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein the one or more CDUs couples the first liquid loop to a heat dissipating system to carry the exchanged heat to the external environment outside of the housing without a chiller unit; and an airflow delivery system to generate a closed-loop airflow from non-contaminated air to cause the airflow to travel through the servers of the electronic racks to exchange heat generated by the servers due to operations of the servers, and to remove the exchanged heat to the external environment outside of the housing by an air-to-air heat exchanger”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

The closest art of record is believed to be that of Zeighami et al. (US 9,007,221) which teaches (In Figs 1-2) a data center system, comprising: a housing (104) to house a plurality of electronic racks (108) of information technology (IT) components (CPU’s, GPU’s etc within server 122) operating therein; a coolant distribution unit (112) situated within the housing to control a liquid flow of a cooling liquid; one or more cooling devices disposed on the IT components (Cold plates, Col. 6, ll.1-9) to receive a first liquid from the CDU (Via 204), to exchange heat generated from the IT components using the first liquid, to transform the first liquid into a second liquid with a higher temperature, and to transmit the second liquid carrying the exchanged heat back to the CDU (Via 206) to form a first liquid loop (Heat is transferred, via the cold plate, from the components within the server and into the fluid circulating and back to the CDU 112).  Zeighami further teaches the use of ambient airflow (116) to also cool components within the servers (Col. 6, ll. 1-9) and thus teaches a hybrid liquid/air cooling system for the server.  Zeighami, however, fails to specifically teach or suggest the above mentioned limitations of claim 1.  
Other notable art includes:
US 10,085,367 to Chainer et al. and US 2012/0026691 to Campbell et al. which, similar to Zeighami, each teach a hybrid liquid/air cooling system for servers in a data center but likewise fails to specifically teach or suggest the above mentioned limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0252231 which teaches using an external air-to-air heat exchanger to help cool servers in a data center (See Fig 6);
US 9,005,696 which teaches using an air-to-air heat exchanger to help cool servers in a data center (See Figs 1-2);
US 9,278,303 which teaches using an air-to-air heat exchanger to help cool servers in a data center (See Fig 4a)	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        char